      Case 3:20-cr-00129-CAB Document 38 Filed 06/25/20 PageID.73 Page 1 of 1




1
2
3
4                          UNITED STATES DISTRICT COURT
5                        SOUTHERN DISTRICT OF CALIFORNIA
6    UNITED STATES OF AMERICA,           ) No. 20CR0129-CAB
                                         )
7                     Plaintiff,         )
                                         )
8       v.                               )
                                         ) ORDER AND JUDGMENT ON UNOPPOSED
9    FREDRICK JIMENEZ,                   ) MOTION TO DISMISS INFORMATION
                                         )
10                    Defendant.         )
                                         )
11                                       )
                                         )
12
13
          Based on the Motion of the United States and for good cause
14
     shown, leave of court is granted, and
15
          IT IS HEREBY ORDERED the Information in this case is dismissed
16
     against   defendant   Fredrick    Jimenez   without   prejudice   and   all
17
     pending dates are hereby vacated.
18
          IT IS FURTHER ORDERED that the bond is hereby exonerated for
19
     the defendant.
20
          IT IS SO ORDERED.
21
22
          DATED:      June 25, 2020.
23
24
25                                                                     x
                                       HON. CATHY ANN BENCIVENGO
26                                     United States District Court Judge
                                       Southern District of California
27
28
